Fmtz, C. J.
(on motion for rehearing). In lieu of the citation of sec. 102.12, Stats., and the statute quoted in connection therewith in the opinion filed on June 30, 1950, said portion of the opinion is corrected to read:
“. . . sec. 102.12, Stats. 1943, that,—
. . Absence of notice shall not bar recovery if it is found that the employer was not misled thereby. Regardless of whether notice was received, if no payment of compensation (other than medical treatment or burial expense) is made, and no application filed with the commission within two years from the date of the injury or death, or from the date the employee or his dependent knew or ought to have known the nature of the disability and its relation to the employment, the right to compensation therefor shall be barred.”
By the Court. — Motion denied with $25 costs.